      Case 2:20-mc-00031-MTL Document 29 Filed 08/24/20 Page 1 of 6



 1   Maria Pellegrino Rivera (State Bar No. 018124)
     KIRKLAND & ELLIS LLP
 2   300 North LaSalle
     Chicago, IL 60654
 3   Telephone: (312) 862-2000
     Facsimile: (312) 862 2200
 4   Email:mrivera@kirkland.com
 5   Tabitha J. De Paulo (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
 6   609 Main Street
     Houston, TX 77002
 7   Tel.: (713) 836-3600
     Email: tabitha.depaulo@kirkland.com
 8
     Attorneys for 3M Company,
 9   3M Occupational Safety, LLC,
     Aearo Technologies LLC,
10   Aearo LLC, Aearo Holding LLC,
     and Aearo Intermediate, LLC
11
12                        IN THE UNITED STATE DISTRICT COURT

13                            FOR THE DISTRICT OF ARIZONA

14    3M Company et al.                            Case No. 2:20-MC-00031-MTL

15          Plaintiffs,
                                                   SUPPLEMENTAL BRIEF IN
16    vs.                                          SUPPORT OF 3M’S MOTION TO
                                                   COMPEL DISCOVERY FROM TOP
17    Top Class Actions LLC,                       CLASS ACTIONS, LLC
18          Defendant.
19    In Re: 3M Combat Arms Earplug Liability
20    Litigation

21    Case No. 3:19-md-02885-MCR-GRJ
22    Northern District of Florida
      Pensacola Division
23
24
            3M Company, 3M Occupational Safety, LLC, Aearo Technologies LLC, Aearo
25
     Holding LLC, Aearo Intermediate, LLC and Aearo, LLC (“3M”), in accordance with this
26
     Court’s August 19, 2020 order (Dkt. No. 22), submits this supplemental brief regarding
27
     standing. For the reasons set forth herein and in its Motion to Compel (Dkt. No. 1) (the
28
      Case 2:20-mc-00031-MTL Document 29 Filed 08/24/20 Page 2 of 6



 1   “Motion”) and reply in support thereof (Dkt. No. 12) (the “Reply”), TCA does not have
 2   standing to assert attorney-client privilege or work product immunity in this proceeding,
 3   and the Motion should be granted.
 4        I.    TCA Does Not Have Standing to Assert Attorney-Client Privilege.
 5          TCA does not have standing to assert attorney-client privilege over information
 6   submitted by potential claimants in the MDL through its website. As explained in the
 7   Motion, TCA is not an attorney, and its clients are law firms, not the potential claimants or
 8   clients of those law firms. As aptly noted by the Court in the August 19 order, the holder
 9   of the attorney-client privilege is the client. See Dkt. No. 22 (citing Avago Techs. Gen. IP
10   Pte. Ltd. v. Elan Microelectronics Corp., No. 04-cv-05385 RMW (HRL), 2007 WL
11   841785, at *2 (N.D. Cal. Mar. 20, 2007). “[T]he privilege can be invoked only at the
12   instance of the client.” U.S. v. Layton, 855 F.2d 1388, 1406 (9th Cir. 1988) (emphasis
13   added); see also Xcentric Ventures, L.L.C. v. Borodkin, 934 F. Supp. 2d 1125, 1146 (D.
14   Ariz. 2013), aff'd sub nom. Xcentric Ventures, LLC v. Borodkin, 798 F.3d 1201 (9th Cir.
15   2015) (“The attorney-client privilege protects confidential attorney-client communications,
16   but the privilege belongs to the client and can be waived.”). Because TCA does not have
17   an attorney-client relationship with the clients—the potential claimants in the MDL—it
18   does not have standing to assert attorney-client privilege on their behalf. See U.S. v. Patej,
19   2002 WL 31689508, at *4 (E.D. Mich. Oct. 17, 2002) (finding defendant “lack[ed]
20   standing to assert the attorney-client privilege as to the letter” from another individual to
21   his attorney because “[o]nly a party to the attorney-client relationship may assert the
22   privilege.”).
23          Compulit v. Banctec, Inc. is on point. 177 F.R.D. 410, 411 (W.D. Mich. 1997).
24   Compulit was a company retained by law firms to provide “computer-assisted litigation
25   support” in complex litigation. See id. Compulit argued that the magistrate judge erred in
26   granting a motion to compel documents that pertained to its “relationship with eight law
27   firm clients” under both attorney-client privilege and work product theories. Id. The court
28   immediately recognized that “[t]here is, of course, no attorney-client privilege between



                                                   2
      Case 2:20-mc-00031-MTL Document 29 Filed 08/24/20 Page 3 of 6



 1   Compulit and its law firm customers. Compulit is not a law firm, nor does it have an
 2   attorney-client relationship with its law firm customers.” Id. at 412. While finding that
 3   disclosure of privileged information to Compulit by the law firms would not break privilege
 4   because Compulit “provide[s] a necessary service that the law firm feels it needs in order
 5   to effectively represent its clients,” the Court held that Compulit did not have standing to
 6   assert the privilege itself. Id. Compulit highlights TCA’s twofold problem in this
 7   proceeding: (1) TCA does not have standing to assert attorney-client privilege as its clients
 8   are not the potential claimants in the MDL, and (2) because TCA is a third party, and not
 9   an agent to the law firms or the potential claimants, potential claimants waived any
10   privilege with respect to information submitted through TCA’s website.
11             While some cases recognize that “[a]n attorney or other representative of a client
12   can claim the attorney-client privilege on the client's behalf,” TCA is not a representative
13   of the client. Avago Techs. Gen. IP Pte. Ltd., 2007 WL 841785, at *2. TCA’s clients are
14   law firms—it does not act as a representative of the potential claimants themselves. Indeed,
15   many of the potential claimants that submitted questionnaires on TCA’s website may have
16   never become, or sought to become, clients at all. For the same reasons identified in 3M’s
17   Motion and Reply, TCA is not an agent, does not provide services necessary for the
18   provision of legal advice, and does not have standing to assert attorney-client privilege over
19   the forms submitted by potential claimants through their website.
20       II.      TCA Does Not Have Standing to Assert Work Product Immunity.
21             TCA likewise does not have standing to assert work product immunity. While both
22   the client and the attorney have standing to assert work-product, TCA is neither. See, e.g.,
23   Xcentric Ventures, L.L.C. v. Borodkin, 934 F. Supp. 2d at 1146 (“It is the attorney, though,
24   who has standing to assert the work-product privilege.”); MapleWood Partners, L.P. v.
25   Indian Harbor Ins. Co., 295 F.R.D. 550, 619 (S.D. Fla. 2013) (“Immunity from production
26   of work-product materials may be asserted by either the attorney or the client, and each can
27   waive that immunity, but only as to herself, as both the attorney and the client benefit from
28   the privilege.”); Ohio-Sealy Mattress Mfg. Co. v. Sealy, Inc., 90 F.R.D. 45, 47 (N.D. Ill.



                                                   3
      Case 2:20-mc-00031-MTL Document 29 Filed 08/24/20 Page 4 of 6



 1   1981) (“[W]hile only a client may invoke the attorney-client privilege, both the attorney
 2   and the client have standing albeit for different reasons to assert the work product
 3   privilege.”). Indeed, none of the law firm clients of TCA have moved to quash the subpoena
 4   or intervene in this dispute. For good reason—the emails from the law firms in TCA’s
 5   possession are not protected by the work product doctrine, so none of the law firms have
 6   any reason to intervene and assert any work product claims. TCA should not be permitted
 7   to stand in their place.
 8          Syngenta Crop Prot., LLC v. Willowood, LLC is instructive on TCA’s attempts to
 9   shield information under both the attorney-client privilege and work product privilege.
10   2016 WL 7231400 (W.D. Wash. Dec. 14, 2016). There, the court concluded that “[a]s a
11   third party, [the company] may not invoke either the attorney-client privilege or the work-
12   product doctrine.” Id. at *3. The plaintiff in that case served a third-party subpoena on a
13   regulatory consulting company for the defendant. Although the plaintiff and the regulatory
14   company initially agreed that it did “not have standing to assert the attorney-client privilege
15   or work-product doctrine” mooting the issue, after a dispute about the scope of that
16   agreement, plaintiff accused the company of “using the privilege and the doctrine to ‘shield
17   documents relating to work that it did in its capacity as a regulatory agent to secure [EPA
18   registrations and labels for defendants].” Id. (emphasis added). The court explained that
19   the “attorney-client privilege can be invoked only at the instance of the client” and that the
20   “work-product doctrine limits its protection to one who is a party (or a party’s
21   representative) to the litigation in which discovery is sought.” Id. (internal quotations and
22   citations omitted). Here, as a third party, TCA likewise does not have standing to assert the
23   attorney-client or work product privileges on behalf of the potential claimants or its law
24   firm clients.
25
26
27
28



                                                   4
      Case 2:20-mc-00031-MTL Document 29 Filed 08/24/20 Page 5 of 6



 1                                      CONCLUSION
 2         For all the foregoing reasons, and for the reasons set forth in 3M’s Motion and
 3   Reply, 3M respectfully requests that the Court grant its Motion to Compel production of
 4   documents requested in the TCA Subpoena.
 5
 6    Date: August 24, 2020                     Respectfully submitted,
 7
 8
                                                KIRKLAND & ELLIS LLP
 9
10                                              By: /s/ Tabitha J. De Paulo
11                                              Tabitha J. De Paulo (admitted pro hac vice)
                                                KIRKLAND & ELLIS LLP
12                                              609 Main Street
                                                Houston, TX 77002
13                                              Tel.: (713) 836-3600
                                                Email: tabitha.depaulo@kirkland.com
14
15                                              Attorneys for 3M Company, 3M
                                                Occupational Safety, LLC, Aearo
16                                              Technologies LLC, Aearo LLC, Aearo
                                                Holding LLC, and Aearo Intermediate, LLC
17
18
19
20
21
22
23
24
25
26
27
28



                                                5
      Case 2:20-mc-00031-MTL Document 29 Filed 08/24/20 Page 6 of 6



 1                                CERTIFICATE OF SERVICE
 2          I am employed in the County of Los Angeles, State of California. I am over the age
 3   of 18 and not a party to the within action. My business address is Kirkland & Ellis LLP,
 4   2049 Century Park East, Suite 3700, Los Angeles, California 90067.
 5          I hereby certify that on August 24, 2020, I caused the attached document described
 6   as:
 7
     SUPPLEMENTAL BRIEF IN SUPPORT OF 3M’S MOTION TO COMPEL
 8   DISCOVERY FROM TOP CLASS ACTIONS, LLC
 9
     to be electronically transmitted to the Clerk’s Office using the CM/ECF System for court
10
     filing, which will serve all counsel of record.
11
              Executed on August 24, 2020 in Los Angeles, California.
12
13
14
15
                                                                Manu Salas
16
17
18
19
20
21
22
23
24
25
26
27
28
